505 F.3d 1006 (2007)
Lori BELTRAN; Robert Beltran; Coby Beltran, by and through his Guardian Ad Litem Lori Beltran, Plaintiffs-Appellants,
v.
SANTA CLARA COUNTY; Melissa Suarrez, individually and as an employee of the County of Santa Clara; Jennifer Hubbs, individually and as an employee of the County of Santa Clara; Emily Tjhin, individually and as an employee of the County of Santa Clara, Defendants-Appellees.
No. 05-16976.
United States Court of Appeals, Ninth Circuit.
Filed October 17, 2007.
Douglas D. Durward, Esq., Law Offices of Robert R. Powell, Robert R. Powell, Esq., Dennis R. Ingols, Esq., San Jose, CA, for Plaintiffs-Appellants.
Melissa R. Kiniyalocts, Esq., Gregory J. Sebastinelli, Santa Clara County, Counsel's Office, San Jose, CA, for Defendants-Appellees.
Before: MARY M. SCHROEDER, Chief Judge.


*1007 ORDER
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.